Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action in response to a RCE filed 10/3/22 in which claims 1-2 were amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (US 2016/0001506) in view of Tucker et al (US 2012/0177839).
Hirata et al teach a binder for binder jetting three-dimensional printing comprising: a) polyvinyl alcohol ([0074] - Examiner notes that the non-particle part of the composition is interpreted as a binder], [0121]) b) glycol ether ([0116]); and c) water as a carrier ([0116]-[0117]); and a method of making an as-printed article comprising the step of binder jetting three-dimensional printing the as-printed article using such binder ([0009]).  Though Hirata et al do not teach such binder is applied upon successive layers of a build material during the binder jetting three-dimensional printing, Hirata et al do teach another binder is applied upon successive layers of a build material during the binder jetting three-dimensional printing ([0050]-[0051]).  Accordingly, the prior art reference teaches two binders that are functional equivalents for binding particles and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyvinyl alcohol binder as a jetted binder in other binder jetting three-dimensional printing processes with the predictable result of providing bound particles.  As such, the polyvinyl alcohol binder would be a fluid that is jettable onto a layer of particulate material during the binder jet printing process.  
Though Hirata et al do not teach polyvinyl alcohol in the amount of from about 3 to about 7 weight percent, a degree of polymerization in the range of about 150 to about 800, and a degree of hydrolyzation in the range of from about 75 percent to 95 percent, and glycol ether in the amount of from about 5 to about 7 weight percent, Hirata et al do teach polyvinyl alcohol in the amount of from about 0.5 to 10 mass % ([0130]), the polyvinyl alcohol having a weight average molecular weight in the range of about 50,000 to about 200,000 ([0112]), a degree of polymerization in the range of about 300 to 2000 ([0125]), and a degree of hydrolyzation (also known as saponification) in the range of 70 to 90 ([0124]), and glycol ether in the amount of from about 5 to 80 mass% ([0118]) and since the claimed ranges overlap the range disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Further, though Hirata et al do not teach the polyvinyl alcohol having a weight average molecular weight in the range of greater than about 13,000 and less than about 20,000, the binder has a viscosity at 20 °C in the range of from about 4 to about 15 centipoise, Hirata et al do teach the weight average molecular weight of the polyvinyl alcohol in the three- dimension formation composition is not particularly limited ([0112]), and viscosity can be suitably controlled by adjusting the saponification degree and the polymerization degree ([0122]) and the viscosity of the binding solution is 10 to 25 mPa-s or centipoise at 25 °C ([0181]) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the binder have the polyvinyl alcohol have a weight average molecular weight in the range of greater than about 13,000 and less than about 20,000 and a viscosity at 20 °C in the range of from about 4 to about 15 centipoise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to perform routine experimentation for the purpose of optimizing the viscosity for manufacture of various three-dimensional structures as suggested by Hirata et al ([0122]).  Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 for further details.
Hirata et al does not teach the binder has a dynamic surface tension at 20 °C in the range of from about 26 to about 40 dyne/centimeter.
However, in a related field of endeavor pertaining to printing compositions Tucker et al teach that it is known in the art to utilize a dynamic surface tension less than 40 dyne/centimeter in a water based printing ink including glycol ethers and polyvinyl alcohol ([0056], [0057] and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tucker et al with those of Hirata et al since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable viscosity and dynamic surface tension of the binder involves only routine skill in the art, for the purpose of forming a desired binder for an inkjet three-dimensional printing structure.
Response to Arguments
Applicant’s arguments filed 10/3/22 were fully considered and are not persuasive.
Applicant asserts that the claimed weight average molecular weight of the binder composition in claims 1 and 2 are substantially outside the ranges disclosed in Hirata of 50,000 to 200,000, and as discussed in the specification, the inventor has made the surprising discovery that only polyvinyl alcohol having these special characteristics enables a binder to produce as printed and/or cured articles having the requisite amount of structural integrity while having a viscosity which falls within the range needed for binder jet 3D printing.  
Examiner, however, points out that the specification [0016] states that polyvinyl alcohol has the requisite special characteristics for use in the inventive binder when it has (a) a weight average molecular weight (“N”) that is greater than or equal to about 10,000 and less than or equal to about 70,000 which would overlap the range disclosed by Hirata. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743